In The

                                 Court of Appeals
                     Ninth District of Texas at Beaumont
                            ____________________
                               NO. 09-18-00353-CR
                            ____________________

                       THE STATE OF TEXAS, Appellant

                                          V.

                          ANDREW SUTTER, Appellee
_______________________________________________________              ______________

                On Appeal from the County Court at Law No. 1
                        Montgomery County, Texas
                          Trial Cause No. 18-30648
________________________________________________________              _____________

                                      ORDER

      The State of Texas has appealed an order granting the application for a writ

of habeas corpus. See Tex. Code Crim. Proc. Ann. art. 11.072 (West 2015). In part,

the State argues in its appeal that the appellee, Andrew Sutter, failed to establish a

legal basis for the trial court’s findings because the order is ambiguous about whether

the trial court found that trial counsel provided Sutter ineffective assistance of

counsel. We conclude that findings of fact and conclusions of law would aid this



                                          1
Court’s review of the issues the State raises in its brief. See State v. Mendoza, 365
S.W.3d 666, 670-71 (Tex. Crim. App. 2012).

      Accordingly, it is ORDERED that the appeal is abated and the case is

remanded to the trial court for entry of findings of fact and conclusions of law

regarding: (1) whether trial counsel’s performance was deficient, and if so, the

particular acts or omissions that fell below the objective standard of reasonableness;

and (2) whether the appellee was prejudiced, and if so, how. See Tex. R. App. P.

44.4. The supplemental clerk’s record containing the trial court’s findings of fact

and conclusions of law are due to be filed in this Court by June 14, 2019. See Tex.

R. App. P. 34.5(c)(2).

      The appeal will be reinstated without further order of this Court when the

supplemental clerk’s record is filed in the Court of Appeals. The parties may file

supplemental briefs addressing the trial court’s findings that it makes pursuant to

this order. The State’s supplemental brief is due twenty days after the date on which

the supplemental clerk’s record is filed. The appellee’s brief is due twenty days after

that. Requests for extensions to extend these dates are discouraged in the absence of

a showing of sufficient cause.

      ORDER ENTERED May 30, 2019.

                                                                 PER CURIAM
Before McKeithen, C.J., Kreger and Horton, JJ.
                                          2